Citation Nr: 1047250	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-26 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to compensation for a higher level of aid 
and attendance under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

By rating action in April 2001, the RO denied entitlement to 
compensation for a higher level of aid and attendance under the 
provisions of 38 U.S.C.A. § 1151.  The Veteran and his 
representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the RO which reopened 
and denied the Veteran's claim for aid and attendance under the 
provisions of 38 U.S.C.A. § 1151 on a de novo basis.  A 
videoconference hearing before the undersigned was held in July 
2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to a higher level of aid and attendance 
under the provisions of 38 U.S.C.A. § 1151 is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Entitlement to compensation for a higher level of aid and 
attendance under the provisions of 38 U.S.C.A. § 1151 was denied 
by an unappealed rating decision by the RO in April 2001.  

2.  The additional evidence received since the April 2001 rating 
decision is new and material and is so significant that it must 
be considered in order to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The April 2001 RO decision which denied compensation for a 
higher level of aid and attendance under the provisions of 
38 U.S.C.A. § 1151 is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to compensation for a higher level of aid 
and attendance under the provisions of 38 U.S.C.A. § 1151.  38 
U.S.C.A. §§ 1151, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality

Before reaching the merits of the claim, the Board must first 
rule on the matter of reopening of the Veteran's claim.  That is, 
the Board has a jurisdictional responsibility to consider whether 
it is proper for the claims to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

As noted above, the claim for a higher level of aid and 
attendance under the provisions of 38 U.S.C.A. § 1151 was last 
finally denied by the RO in April 2001.  There was no appeal of 
that rating decision, and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current issues on appeal.  

New and material evidence is defined by regulations as evidence 
not previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156.  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
grant the benefit.  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence of record at the time of the April 2001 rating 
decision which initially denied a higher level of aid and 
attendance under the provisions of 38 U.S.C.A. § 1151, included 
VA treatment records from 1999 to 2000.  The records showed that 
the Veteran was a quadriplegia from injuries sustained in a motor 
vehicle accident in 1988, when he was admitted to a VA hospital 
for elective anterior cervical fusion due to syringomyelia in 
July 1999.  Post-operative reports showed instability at the 
fusion point, and a second procedure was undertaken in August 
1999.  During the course of his recovery, the Veteran had 
recurring pneumonias with pseudomonas and serratia, bladder 
infections, and underwent a tracheostomy and a third surgery for 
cervical foraminotomies from C6 through C8, in August 2000.  

The Veteran's claim for a higher level of aid and attendance 
under the provisions of 38 U.S.C.A. § 1151 was denied by the RO 
in April 2001, on the basis that there was no competent evidence 
that the Veteran's second spinal surgery was due to negligence or 
improper VA treatment.  The Veteran and his representative were 
notified of the decision and did not appeal.  

The evidence added to the record since the April 2001 rating 
decision, includes numerous VA medical records, including 
multiple duplicate reports from 1999 to 2007, a transcript of a 
videoconference hearing in July 2010, and a copy of a Stipulation 
for Compromise Settlement, dated in June 2003.  

At the hearing before the undersigned in July 2010, the Veteran 
testified that while recuperating from the first surgery in July 
1999, a VA technician moved him by grabbing the halo around his 
head, which destabilized the screws and required two additional 
surgeries.  The Veteran asserted that the negligent medical care 
by VA personnel caused additional damage to his spine and left 
him worse off than before the surgery.  He testified that he 
initiated a lawsuit, which was eventually settled with VA, and 
asserted that the fact that VA settled for such a large sum of 
money was, in effect, an admission of liability.  

The stipulation document showed that the Veteran and VA reached a 
settlement regarding his tort claim for additional injuries 
sustained as a result of VA treatment in August 1999.  

The Veteran's testimony concerning his VA treatment is presumed 
credible for the limited purpose of reopening the previously 
disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Similarly, the stipulation document is prima facia evidence of at 
least some harm to the Veteran and culpability on the part of VA.  
This evidence bears directly and substantially upon the claim, is 
neither cumulative nor redundant, and is so significant that, 
when considered in connection with evidence previously assembled, 
must be considered in order to fairly decide the merits of the 
claim.  As the Board finds that the Veteran's testimony and the 
stipulation agreement are new and material, there is no need to 
discuss whether the other evidence is likewise new and material, 
as the claim will be reopened solely on the basis of this 
evidence.  

Having determined that the Veteran's claim is reopened, the Board 
finds that further development of the evidence is necessary, and 
such will be discussed in the Remand section below.  


ORDER

To the extent that new and material evidence has been submitted 
to reopen the claim of entitlement to compensation for a higher 
level of aid and attendance under the provisions of 38 U.S.C.A. 
§ 1151, the appeal to reopen is granted.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that his quadriplegia was significantly and 
permanently worsened by negligent medical care at a VA hospital 
in July and August 1999, and that he is entitled to compensation 
for a higher level of aid and attendance under the provisions of 
38 U.S.C.A. § 1151.  

In this case, the claims file was reviewed by a VA physician in 
November 2007, for an opinion as to whether the Veteran had 
additional disability due to the VA surgeries in 1999, and 
whether he required additional aid and attendance as a result of 
the additional disability.  The examiner indicated that the 
claims file was reviewed and included a discussion of the 
Veteran's medical history.  The examiner opined that the Veteran 
had no additional disability as a result of the VA surgeries in 
1999, and that his need for aid and attendance was the same prior 
to and after the hospital events.  

As an initial matter, the Board notes that the while the VA 
examiner referred to nursing notes dated May 17, 2007 and June 
26, 2007, the Board has been unable to locate those reports in 
the claims file.  In fact, the evidentiary record as currently 
constituted consists primarily of VA treatment records for the 
Veteran's hospitalization from July 1999 to March 2000.  Other 
than an October 2007 VA nursing note which, parenthetically, does 
not include any specific findings concerning the Veteran's use of 
his upper extremities or mobility, there are virtually no VA 
treatment records from 2000 to the present.  

To determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, etcetera, 
upon which the claim is based, to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  See 38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each 
claim, to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of § 17.32.  

The few VA medical reports of record prior to the surgery in July 
1999, showed that the Veteran had some use of his upper 
extremities.  A report in March 1999, indicated that he had good 
shoulder control, wrist extension and supination, and elbow 
flexion, and was able to transfer to a wheel chair independently 
except when on uneven surfaces.  He was able to dress his upper 
body, but required assistance to dress his lower extremities.  
The treatment note indicated that the Veteran suffered increased 
spasicity and frequent urinary tract infections (UTI) since 
January 1999, had more difficulty with transfers because of the 
spasicity, and underwent a sphincterotomy in May 1999 for his 
UTI's.  

A VA treatment note dated in May 1999, indicated that the Veteran 
had increased recurrent UTI's with large amounts of purulent 
appearing debris and intermittent blood clots, increasing severe 
dysreflexic episodes, and an episode of chest tightness with 
numbness in his left upper extremity.  He had sensation above the 
nipple line and spotty sensation below, fairly good muscle 
strength in his shoulders and above, spotty in the forearms, and 
little hand movement.  As indicated above, however, there is very 
little evidence of record subsequent to his VA hospital care from 
July 1999 to March 2000, in which to compare the Veteran's 
current health and functional limitations, to the state of his 
health prior to the surgeries in 1999.  

In addition, the Board finds that the November 2007 VA opinion 
lacked sufficient analysis of the facts and was essentially 
conclusory in nature.  In this regard, the evidence showed that 
the Veteran has been a quadriplegic since 1988, and that he 
suffered what appears to have been several progressively 
deteriorating medical problems, including recurring UTI's, chest 
tightness, shortness of breath, spasicity, and decreasing 
functional use of his upper extremities prior to the surgeries in 
1999.  Therefore, on remand, in addition to a description and 
analysis of the Veteran's current health and remaining functional 
abilities, the examiner should include a discussion of the 
expected progression of quadriplegia over a 22 year period, and 
what, if any, deterioration of function may be due to the natural 
progression of the disease process.  

Because this case presents complex medical and unresolved factual 
questions which the Board is precluded from reaching its own 
unsubstantiated medical conclusions, further development is 
required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  The AMC should take appropriate steps 
to obtain all of the Veteran's VA and 
private treatment records since March 2000, 
and associate them with the claims file.  
Of particular interest are all VA visiting 
home nurse treatment notes from March 2000 
to the present.  If any records cannot be 
obtained, a notation to that effect should 
be inserted in the file.  

2.  After the above development has been 
completed, the claims file should be 
forwarded to an appropriate VA physician to 
determine whether the Veteran has 
additional disability due to VA treatment 
in 1999, and whether any identified 
additional disability resulted in the need 
for a higher level of aid and attendance 
than existed prior to the surgeries.  If 
the reviewing specialist deems it to be 
necessary, the Veteran should undergo a VA 
examination and/or appropriate diagnostic 
testing.  The claims folder should be made 
available to the physician for review, and 
a notation to the effect that this record 
review took place should be included in the 
report.  The physician should render an 
opinion as to whether it is at least as 
likely as not that the Veteran has 
additional disability due to VA treatment 
in July and August 1999, and, if so, 
whether the additional disability resulted 
in the need for a higher level of aid and 
attendance than was present prior to the 
surgeries.  It would be helpful if the 
examiner included a discussion of the 
natural progression of the effects of the 
Veteran's disability over time.  

If the examiner is unable to answer the 
above inquiry, this should be so indicated 
and an explanation included.  A complete 
rationale must be provided for all 
conclusions reached and opinions expressed.  

3.  Thereafter, the AMC should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


 Department of Veterans Affairs


